Pratt, J.
—The return filed by the defendants to the alternative writ of mandamus does not contain sufficient allegations to enable the court to determine that they have done their duty under the law. There is no denial that the relator was appointed to an office in the bureau of county affairs, that his salary was legally fixed, and that he faithfully performed all the duties during the time for which he claims pay. Assuming those statements to be true, it was not competent for the defendants to audit the bill for any less amount. While it is true, that a discretion is vested in the board of apportionment and audit as to how they shall audit a claim, yet it is a legal discretion, and must be exercised faithfully and in accordance with legal principles. When a claimant’s salary is fixed by law, and he has performed his whole duty, he has entitled himself to be paid. It may be that evidence was taken before the board that satisfied them that the relator had not rendered the services as alleged, or that the salary was not fixed by statute or valid contract, but that does not appear. The return ought to show enough to enable the court to determine whether the reduction was made under the discretion conferred on them by the act appointing them, or an arbitrary reduction made in violation of the rights of the relator, as shown by his papers. The powers of this board are analogous in auditing claims to those of the boards of supervisors in the several counties; and, while the amount which they shall allow on unliquidated claims is *414within their discretion, yet where the amount is fixed by law or results from a valid specific contract there is no such discretion. The return does not show upon what principle the reduction was made. The mere fact that they made a reduction is not conclusive. The case may be adjourned till the 8th of August instant, to enable the defendants to make a further return, on failure of which, peremptory writ may issue.